DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray, US 10702026 in view of Mckinnis, US 9492638 B2.  Gray discloses the claimed jewelry clip that is removably attached to an elongated strand.  The clip has a first part hinged to a second part.  The parts together forming a terminal wall on one end and having bevels on the opposite end forming a recess.  The clip has an open and closed state.  In the closed state, the clip forms a through-hole extending in a longitudinal direction between first and second openings. The elongated member is positioned to extend through the through-hole via the first and second openings.  The clip has a resilient element disposed on a first or second part to define a part of an inner surface of the clip defining the through-hole in the closed state.

    PNG
    media_image1.png
    476
    983
    media_image1.png
    Greyscale

Gray fails to disclose a compression or torsion spring biasing the clip toward a closed state.  It is old and well known to provide a clip with a terminal end with a torsion spring for biasing it toward a closed position as shown in McKinnis.

    PNG
    media_image2.png
    278
    547
    media_image2.png
    Greyscale

The use of a torsion spring helps bias close the clip about the elongated element until it is locked into the closed position.  The use of a biasing spring helps maintain the clip on the elongated element it is clamp to until the user can lock it in place.  Therefore, it would have been obvious to a person having ordinary skill in the art to provide Gray’s clip with a torsion spring to improve the ease of applying the jewelry clip to the elongated strand.
	Regarding claims 14 and 18, the modification taught by McKinnis would necessarily result in the hinge axle and spring being enclosed within the hinge cavity defined in Gray.

    PNG
    media_image3.png
    213
    221
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 12-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The declaration under 37 CFR 1.132 filed 3/31/2021 is insufficient to overcome the rejection of claims based upon Gray, US 10702026 in view of Gisser, US 9173459 as set forth in the last Office action because:  Gisser is no longer applicable.
The declarant argues that if springs were to be included, the springs would have been configured to bias the clips open.  However, the previous applied teaching reference to Gisser includes a spring that biases the clip to a closed position to attach the clip to the elongated jewelry element.  Furthermore, the new teaching reference to McKinnis discloses that the clip can be biased either in the open or closed position.  Therefore, it would have been obvious to bias Gray’s clip in a closed position.
The declarant argues that one having ordinary skill in the art would have no reason to add a spring to bias a clip with a terminal wall into a closed position unless a pinch-type mechanism of Gisser were also added to provide a one-hand operation.  The new reference, McKinnis, which replaces Gisser, does teach a spring on a clip with a terminal wall to bias the clip into a closed position to ensure engagement with the elongated member until the lock has been latched.
The declarant argues that one of ordinary skill in the art would not have expected a clip with the claimed rotational forces to operate satisfactorily with a spring biasing the clip into a closed position.  Clearly, it would be obvious to a person in the art to match a spring applied the needed force on the clip in order for it to function as intended.  Gisser discloses a spring that applies the correct amount of force to the clip in order for it to function on the jewelry.  McKinnis discloses a spring that applies the correct amount of force to the clip in order for it to function on the elongated article as intended.  Therefore, it would have been obvious to use the correct spring constant to apply the correct amount of force to Gray’s clip to function properly on the jewelry, i.e., clip and clamp to the jewelry and maintain itself connected to the jewelry.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677